t c memo united_states tax_court kathleen haag petitioner v commissioner of internal revenue respondent docket no filed date p and h filed joint returns and failed to pay tax for years and r served a notice of proposed levy in date in r authorized a collection suit to be brought against p and h in district_court and p raised as an affirmative defense the claim that she was entitled to relief under sec_6015 and f the parties cross-moved for summary_judgment on the sec_6015 issue and the district_court held in favor of r on the grounds that p’s assertion of the claim was untimely under sec_6015 and sec_1_6015-5 income_tax regs the court entered judgment in favor of the government and against p and h p and h appealed not raising the sec_6015 issue and the court_of_appeals for the first circuit affirmed in date in date p filed suit in district_court claiming an entitlement to sec_6015 relief for the same years but the district_court dismissed the suit on grounds of res_judicata in date this court held in 132_tc_131 revd 607_f3d_479 7th cir that the 2-year deadline in sec_1_6015-5 income_tax regs is invalid when applied to innocent spouse claims under sec_6015 in date p filed new requests for relief under sec_6015 citing lantz r did not grant p’s requests and p filed a petition in this court r moved for summary_judgment on grounds of res_judicata held res_judicata precludes p’s attempted relitigation of her sec_6015 claim for the years that were the subject of the prior district_court collection suit timothy j burke for petitioner patrick f gallagher for respondent memorandum opinion gustafson judge petitioner kathleen haag seeks this court’s review pursuant to sec_6015 of the denial by the internal_revenue_service irs of her requests for relief from her liability for income taxes for eight taxable years for which she filed joint returns with her husband the case is currently before the court on respondent’s motion for summary_judgment filed under rule we will grant that motion and sustain the irs’s determination on grounds of res_judicata 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 u s c as amended and all rule references are to the tax_court rules_of_practice and procedure background at the time she filed her petition mrs haag resided in massachusetts irs collection of the haags’ unpaid taxes for the eight years through and mrs haag filed joint tax returns with her husband robert f haag the irs examined their returns and assessed deficiencies additions to tax and interest the haags did not fully pay those liabilities the irs filed notices of federal_tax_lien against the haags in date for tax years and in date for tax years and and in date for tax_year on date the irs issued to each of the haags a final notice notice_of_intent_to_levy and notice of your right to a hearing for their joint liabilities for each of those eight tax years 2in her statement of facts in dispute submitted in united_states v haag haag i aftr 2d ustc par big_number d mass affd 485_f3d_1 1st cir discussed below mrs haag admits that the irs issued the levy notices in date pursuant to fed r evid we take judicial_notice of the record of haag i and the other district_court cases discussed herein mrs haag now appears to deny the fact but under rule she cannot rely on her mere denial when opposing the irs’s motion for summary_judgment but rather she must submit evidence to raise a genuine issue of material fact she has not submitted an affidavit or other evidence to do so and we take the fact as admitted in haag i haag i in date the government filed suit against mr and mrs haag in the u s district_court for the district of massachusetts the district_court in order to reduce their unpaid assessed taxes interest and additions to tax to judgment united_states v haag haag i aftr 2d ustc par big_number d mass affd 485_f3d_1 1st cir the years at issue in haag i were the eight years that were the subject of the notice_of_levy ie and and the year later dismissed as moot and the haags’ total unpaid balance for those nine years as of date was over dollar_figure million the irs refiled notices of federal_tax_lien against the haags in date and in date while the haag i collection suit remained pending the haags filed suit against the government in the district_court haag v irs no d mass filed date alleging that the irs deprived them of their collection_due_process cdp rights by failing to notify them of their right to a cdp hearing when it refiled the notices of federal_tax_lien in the haags sought civil damages for unauthorized collection actions under sec_7433 sec_3the district_court found that the issue of the haags’ tax_liability for was moot because the liability had been paid we will therefore not further discuss the year since it has no bearing on the outcome of this case injunctive relief mandating a cdp hearing declaratory relief attorney’s fees and costs the district_court consolidated the haags’ suit with the haag i collection suit in the answer she filed in haag i mrs haag raised innocent spouse relief under sec_6015 and and f as an affirmative defense for purposes of the irs’s motion for summary_judgment in this case we will assume arguendo that mrs haag’s sec_6015 defense was meritorious and should have been upheld but when mrs haag moved in haag i for summary_judgment on her claim for innocent spouse relief the government cross-moved for partial summary_judgment on that claim asserting that mrs haag did not qualify for relief because she failed to request relief within two years after the irs began its collection activities4--as required by statute for an election under sec_6015 or c see sec_6015 c b and as required by regulation for a request for equitable relief under sec_6015 sec_1_6015-5 income_tax regs provides 4with its summary_judgment motions first in the district_court and later in this court the government submitted transcripts of account for the haags for the tax years in question although those account transcripts show notices of federal_tax_lien filed against the haags in and the government’s motions measure the timeliness of mrs haag’s innocent spouse requests relative to the levy notice obviously if mrs haag’s requests were untimely as to the later levy action they were even more untimely as to the earlier lien filings to request equitable relief under sec_1_6015-4 a requesting spouse must file form_8857 or other similar statement with the internal_revenue_service no later than two years from the date of the first collection activity against the requesting spouse after date with respect to the joint tax_liability however in mrs haag’s instance the irs’s collection activity began no later than date when it issued the notice of proposed levy but she did not make any request or election for innocent spouse relief within two years rather more than three years elapsed with no election and no request before the irs commenced haag i and mrs haag raised her affirmative defense in date the district_court denied mrs haag’s motion for summary_judgment because it held as to the eight years still at issue after the dismissal of as moot that she failed to timely seek relief for the remaining years within the two-year period allowed by the statute and the regulation the court granted the government’s motion for partial summary_judgment on the innocent spouse claim holding that mrs haag could not meet the legal requirements for seeking innocent spouse relief for the remaining years because she had failed to timely raise the innocent spouse issue see haag i 5the statutory bars of sec_6015 and c b were unassailable in the district_court action and the record contains no indication of any direct challenge to the validity of sec_1_6015-5 income_tax regs in any of mrs haag’s district_court cases it is not clear whether mrs haag sought relief under sec_6015 and there is nothing in the record to suggest that she was divorced continued the government proved that in date the irs had sent the notice of lien required by sec_6320 by producing reprints of the lien notices and certified mail records showing that mr haag signed for the lien notices and in date the district_court granted the government’s motion for summary_judgment on the haags’ notice claim and dismissed the haags’ action the haags appealed haag i specifically challenging the dismissal of their claim for damages for the irs’s alleged failure to provide them with collection notices and notices of their right to a cdp hearing the denial of their motion to enforce a supposed settlement agreement and the denial of their motion to disqualify the department of justice from representing the government in haag i the haags did not assert any error in the district court’s innocent spouse ruling which had denied mrs haag summary_judgment on that issue and had granted partial summary_judgment to the government in date the court_of_appeals for the first circuit affirmed the continued separated or living apart from mr haag as sec_6015 would have required 6the haags also did not appeal the district court’s reducing to judgment in favor of the government the dollar_figure million of federal tax assessments against the haags 485_f3d_1 1st cir judgment of the district_court 485_f3d_1 1st cir haag iii7 mrs haag submitted to the irs a form_8857 request for innocent spouse relief in date ie after the district court’s date order denying her innocent spouse claims but before the court_of_appeals affirmed the district_court in a decision letter concerning equivalent_hearing under sec_6320 dated date the irs stated that mrs haag was not entitled to relief under either sec_6015 or f because 7between haag i and haag iii the haags had filed an additional suit which we refer to as haag ii in date they sued the government in the district_court for damages under sec_7433 for the irs’s alleged failure to send proper collection notices to the haags’ attorney in connection with refiling the liens in among other claims the haags alleged that mrs haag satisfied the requirements of sec_6015 and therefore qualified for innocent spouse relief after mr haag filed a bankruptcy petition in date the district_court closed haag ii with the following docket entry in view of mr haag’s bankruptcy this case is ordered administratively closed haag v irs haag ii no 06-cv-11551 d mass date order closing case affd sub nom 589_f3d_43 1st cir in haag ii the district_court denied several motions to reopen the case on the ground that haag i barred the action on the grounds of res_judicata and the court_of_appeals affirmed the dismissal and the conclusion that the question of whether the irs provided proper notice of the collection action had been decided in haag i haag v united_states f 3d pincite consequently the haag ii suit has no effect on this case and we do not discuss it further her date request was not timely pursuant to sec_1_6015-5 income_tax regs in date after the court_of_appeals for the first circuit denied her appeal of haag i mrs haag filed suit against the irs in the district_court on the basis of her date request haag v irs haag iii no d mass filed date affd sub nom 589_f3d_43 1st cir she again alleged that she met the criteria for relief under sec_6015 she claimed she had a right to innocent spouse relief and she alleged that the irs had violated its regulations in failing to hear and grant her claim she sought damages under sec_7433 and attorney’s fees the government moved to dismiss the suit arguing that the claim in haag iii was barred by res_judicata in a memorandum and order the district_court held that haag i was a final judgment on the merits of mrs haag’s innocent spouse claim that the parties in haag i and haag iii are identical and that haag i and haag iii arose from the same common nucleus of operative facts ie that the innocent spouse claims in both suits were the same in date the district_court held that mrs haag’s claim in haag iii was barred by claim preclusion and 8the irs considered mrs haag’s date innocent spouse claim as part of an equivalent_hearing triggered by a request for a cdp hearing that the haags also submitted on date it granted the government’s motion to dismiss haag v irs no slip op pincite d mass date mrs haag appealed the judgment in haag iii specifically challenging the holding that res_judicata barred her from relitigating the innocent spouse claim mrs haag then filed with the district_court a motion for relief from the judgment in haag iii the district_court denied her motion and mrs haag appealed that denial in date the court_of_appeals for the first circuit again affirmed the district_court concluding that neither of her appeals had merit and stating that both kathleen haag’s innocent spouse defense and the contours of her right if any to a hearing were fully adjudicated in haag i and resulted in a final judgment on the merits against her haag v united_states f 3d pincite the court_of_appeals concluded that because her complaint in haag iii concerned the same nucleus of operative facts as haag i her innocent spouse claim in haag iii is barred by res_judicata id the court_of_appeals also affirmed the dismissal of haag ii as barred by the res_judicata effect of haag i id post-lantz requests for relief in date--ie eight months before the court_of_appeals for the first circuit affirmed haag iii--this court decided in 132_tc_131 revd 607_f3d_479 7th cir that sec_1_6015-5 income_tax regs was invalid in imposing the two-year deadline for claims for equitable relief under sec_6015 mrs haag therefore sought innocent spouse relief under sec_6015 for a third time submitting new forms dated date for tax years through and in an attachment to her requests for relief mrs haag argued that because lantz v commissioner supra had held that regulation invalid the irs must consider her claim and grant her relief the irs issued final determinations dated date denying mrs haag’s requests for relief under sec_6015 for each of and and made no ruling as to the workpapers of the irs’s examiner who considered mrs haag’s requests indicate that the irs denied relief because of the res_judicata effect of court proceedings that determined she was not eligible for innocent spouse relief for the years in issue mrs haag petitioned this court on date seeking review of the irs’s failure to grant innocent spouse relief the irs moved for summary_judgment on the basis of res_judicata and mrs haag opposed the irs’s motion discussion i relief from joint liability sec_6013 provides that when married taxpayers file a joint_return the tax is computed on their aggregate income and their liability to pay the tax_shown_on_the_return or found to be owing is joint_and_several see also sec_1_6013-4 income_tax regs that is each spouse is liable for the entire joint tax_liability however sec_6015 provides several means for a taxpayer to seek relief from joint liability and if the irs determines not to grant such relief to a taxpayer sec_6015 gives this court jurisdiction to review that determination ii res_judicata arising from haag i mrs haag’s non-entitlement to relief under sec_6015 for the eight years at issue has already been decided and the doctrine_of res_judicata latin for a thing adjudicated requires us to follow that prior decision res_judicata has the purpose of protecting litigants from the burden of relitigating an identical issue and of promoting judicial economy by preventing unnecessary or redundant litigation 91_tc_273 res_judicata also called claim preclusion was developed by the courts to bar repetitious suits on the same cause of action and is applicable to tax litigation as the supreme court explained w hen a court of competent jurisdiction has entered a final judgment on the merits of a cause of action the parties to the suit and their privies are thereafter bound not only as to every matter which was offered and received to sustain or defeat the claim or demand but as to any other admissible matter which might have been offered for that purpose 333_us_591 quoting 94_us_351 simply stated under res_judicata a final judgment on the merits of an action precludes the parties or their privies from relitigating issues that were or could have been raised in that action 449_us_90 under the supreme court’s explication of res_judicata in commissioner v sunnen supra four conditions must be met to preclude relitigation of a claim the parties in each action must be identical or at least be in privity a court of 9the related doctrine_of collateral_estoppel or issue preclusion prevents the relitigation of an identical issue even in connection with a different claim or cause of action the rule_of collateral_estoppel provides when an issue of fact or law is actually litigated and determined by a valid and final judgment and the determination is essential to the judgment the determination is conclusive in a subsequent action between the parties whether on the same or a different claim restatement judgment sec_2d sec_27 see also 449_us_90 under collateral_estoppel once a court has decided an issue of fact or law necessary to its judgment that decision may preclude relitigation of the issue in a suit on a different cause of action 440_us_147 competent jurisdiction must have rendered the first judgment the prior action must result in a final judgment on the merits and the same cause of action or claim must be involved in both suits see 10_f3d_305 5th cir once these conditions are met each party is prohibited from raising any claim or defense that was or could have been raised as part of the litigation over the cause of action in the prior case id those four conditions are met here in haag i mrs haag was the defendant and the united_states government was the plaintiff in this case mrs haag is the petitioner and the respondent is the commissioner of the irs--an agency of the united_states government a judgment in a suit between a party and a representative of the united_states is res_judicata in relitigation of the same issue between that party and another officer of the government because officers of the same government are in privity 310_us_381 privity exists when the united_states is a party in the district_court and the commissioner of internal revenue is the respondent here 62_tc_607 thus the parties are sufficiently identical the government sued mrs haag in haag i to reduce unpaid assessments to judgment and the district_court had jurisdiction over that action under sec_7401 and sec_7402 and sec_28 u s c sections and mrs haag pleaded her innocent spouse claim in her answer and the district_court entertained that claim as an affirmative defense to the government’s collection claim the court_of_appeals for the first circuit affirmed that judgment in haag i and when mrs haag tried to resist the application of res_judicata in haag iii the same court_of_appeals and the court to which an appeal from the instant case would lie held against her again any challenge to the competency of the district_court to enter judgment on that claim has been resolved against mrs haagdollar_figure the district court’s judgment considered mrs haag’s innocent spouse claim mrs haag sought summary_judgment and the government sought partial summary_judgment on the innocent spouse defense and the district_court granted the government’s motion because it held that mrs haag failed to satisfy the statutory and regulatory requirement that she timely request relief the district court’s judgment was a final judgment on the merits of this claim 10whether a district_court has jurisdiction to decide an innocent spouse claim in a collection suit such as haag i can be disputed see 132_tc_21 ndollar_figure however mrs haag’s challenge to the res_judicata effect of haag i was resolved against her in haag iii so that she is collaterally estopped see note above from challenging the res_judicata effect of haag i finally in this case mrs haag seeks innocent spouse relief for tax years and identity between claims raised in an earlier and a later suit depends on whether the claims derive from a common nucleus of operative facts--the transactional approach gonzales v banco cent corp 27_f3d_751 1st cir the district_court entered a judgment of approximately dollar_figure million against mrs haag and her husband for tax years and and the district_court decided mrs haag was not eligible to seek innocent spouse relief for those same years thus the innocent spouse claim that she attempts to raise in this case for tax years and derives from the same nucleus of operative facts as the innocent spouse claim that she already litigated for the same tax years in haag i where the four conditions for claim preclusion are thus present relitigation of a claim is barred by res_judicata iii the non-effect of lantz v commissioner a legal development important to mrs haag occurred after haag i held that her assertion of sec_6015 was untimely this court struck down sec_1_6015-5 income_tax regs as an invalid interpretation of sec_6015 in 132_tc_131 revd f 3d 7th cir dollar_figure thus if mrs haag were seeking innocent spouse relief in this court in the first instance then--apart from any effect of haag i--her delay in requesting that relief would not necessarily disqualify her she implicitly argues that this court’s intervening decision in lantz should forestall the application of res_judicata arising from haag i this argument cannot avail the doctrine_of res_judicata unlike the doctrine_of collateral_estoppel admits no exception for changes in the law res_judicata prohibits the relitigating of a claim or cause of action absent fraud or some other factor that invalidates the original judgment commissioner v sunnen u s pincite thus even where the law has changed after a first judgment on 11after the court_of_appeals for the seventh circuit reversed lantz we reconsidered the matter but did not change our position see 135_tc_374 on appeal 6th cir date the court_of_appeals for the third circuit has recently held the two-year deadline to be valid see 631_f3d_115 3d cir revg 132_tc_196 12collateral estoppel may not lie where the controlling facts or applicable legal rules have changed see 333_us_591 where the legal or factual situation in the second case is different the prior determination on that issue may no longer be conclusive for example a judicial declaration intervening between the two proceedings may so change the legal atmosphere as to render the rule_of collateral_estoppel inapplicable id pincite however even assuming that our decision in lantz is such a judicial declaration we note that it was issued in date eight months before the court_of_appeals for the first circuit affirmed haag iii in date it is therefore not strictly correct that lantz interven ed between haag iii and this case the merits a given claim may be relitigated only if the first judgment is voided in the original court or reversed on appealdollar_figure therefore a change in the law after a matter has been litigated does not change the claim-preclusive effect of the earlier decision id pincite in haag i mrs haag litigated her innocent spouse claim for the very years that are at issue here and under res_judicata the judgment in haag i precludes her raising in this court a repetitive claim for those same years she is therefore precluded from relitigating issues that were or could have been raised in that action allen v mccurry u s pincite emphasis added including the issue of the validity of sec_1_6015-5 income_tax regs our invalidating the regulation does not render invalid the district court’s judgment affirmed on appeal in haag i and cannot deprive that judgment of res_judicata effect iv the inapplicability of sec_6015 mrs haag insists that she has never had the opportunity to establish that she is entitled to innocent spouse relief and in 13accordingly any relief for mrs haag would lie not in this court where res_judicata bars her relitigating the innocent spouse claim but in the federal courts in massachusetts where the original decisions might be voided or reversed of course having already lost this issue in those courts at trial and several times on appeal mrs haag may have no practical remedy for her failure to timely request relief but that does not confer on this court any power to undo their decisions a sense that is correct ie the two-year time bar of the regulation has prevented her attempts to prove that she is entitled to relief she invokes sec_6015 which provides res_judicata --in the case of any election under subsection b or c or of any request for equitable relief under subsection f if a decision of a court in any prior proceeding for the same taxable_year has become final such decision shall be conclusive except with respect to the qualification of the individual for relief which was not an issue in such proceeding the exception contained in the preceding sentence shall not apply if the court determines that the individual participated meaningfully in such prior proceeding emphasis added that is to escape the effect of res_judicata from prior litigation the requesting spouse must show that her innocent spouse claim was not an issue in the prior proceeding and that she did not participate meaningfully in the prior proceeding mrs haag meets neither of those conditions first her innocent spouse claim was explicitly at issue in haag i and was presented to the court by the parties’ cross- motions for summary_judgment on that very issue and the district_court explicitly denied her claim for innocent spouse relief second her allegation that she did not meaningfully participate in haag i falls far short mrs haag was a party in haag i she had a lawyer and he pressed her innocent spouse claim it cannot be said that she did not participate meaningfully in haag i sec_6015 therefore does not alter the operation of res_judicata in this instance because res_judicata bars mrs haag’s relitigating the innocent spouse claims she already litigated in haag i we will grant respondent’s motion for summary_judgment and affirm the irs’s denial of innocent spouse relief to mrs haag to reflect the foregoing an appropriate order and decision will be entered
